Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 8, 9, 13, 14, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0379602 by Gupta et al. (Gupta).
With respect to claim 1, Gupta teaches a relationship-based data processing method, comprising: 
tracking, by a server computer operating on an information exchange platform utilizing a trading partner graph, interactions among trading partners that exchange information through the information exchange platform; (Paragraph 25-28, 30-34, 70, 72 – server system 120 tracks member activities,  organization activities, as well as other data such as sales histories.  Includes relationships modeled with a social graph)
analyzing, by the server computer, the trading partner graph and master data of a first operating unit (Paragraph 39-41 – member data and graph are analyzed in part when determine potential trading partners (leads)), wherein the trading partner graph and the master data of the first operating unit are maintained by the information exchange platform independently of the first operating unit (Fig. 1 – Data layer of server system 120 manages member data and social data), wherein the master data of the first operating unit comprises a master data object and a facade and wherein both the master data object and the facade represent the first operating unit (Paragraph 26, 29-31, 34 – member profile data is considered to be the master data object as it contains the main profile information more a member (operating unit), Organization profile and customer data is considered to be the façade as it offers contextual information of the members of the system such as ties to particular organizations.  This is similar to what is described in applicant’s spec paragraph 6); 
determining, by the server computer based on the interactions tracked by the server computer, relationships between the first operating unit and potential trading partners of the first operating unit;  (Paragraph 30, 32, 34, 39-41, 43 – using the activities of members, potential leads are determined), and 
updating, by the server computer, the trading partner graph to identify the relationships thus determined by the server computer (Paragraph 33, 34, 41 – social graph is updated based on ongoing activities include relationship changes, such as a member joining a group or indication of employment relationship with a company). 
With respect to Claim 2, Gupta teaches the method according to claim 1, further comprising: receiving an electronic data interchange address of the first operating unit; and automatically creating the master data object for the first operating unit. (Paragraph 22,23, 27 – client device with network communication to communicate with server system aand registration creates profile)
With respect to claim 6, Gupta teaches the method according to claim 1, further comprising: tracking activities and volume data associated with trading partners across the information exchange platform; analyzing the activities and the volume data; and applying results from the analyzing to a predictive model, the applying producing a forecast of a global demand. (Paragraph 32, 39-43)
With respect to claim 7, Gupta teaches the method according to claim 1, further comprising: generating a report on the relationships between the first operating unit and the potential trading partners of the first operating un)it; and providing the report to a computer system of the first operating unit. (Paragraph 39-44
Claims 8, 9, 13, 14, 15, 16, and 20 are similar in scope to claims 1, 2, 6 and 7 and are rejected based on the same rationale. 

Allowable Subject Matter
Claims 3-5,  10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455